DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 03/15/2021. In the paper of 03/15/2021, Applicants amended claims 48, 50-52, 55, 61 and 67 and canceled claims 53, 68 and 70 added new claim 76.
This paper contains new rejections that were necessitated by claim amendments.

Status of the claims
Claims 1-47, 53, 68 and 70 are canceled. Claims 48-52, 54-67, 69, 71-76 are pending and under examination.

Response to Arguments
Withdrawn Objection(s) and Withdrawn and Moot Rejections
The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the amendment to the specification filed on 03/15/2021.
The objection to claims 50 and 51 for containing minor informalities is withdrawn in view of the amendment of claims 50 and 51.
The rejection of claim 55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for reciting a trademark is withdrawn in view of the amendment of claim 55.
The rejection of claim 70 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot based on the cancellation of the claim.
The rejection of claims 48-51, 54-56 and 60-63 under 35 U.S.C. 103 as being unpatentable over Timmer (Ph.D dissertation, UCSD, January 01, 2008) in view of Cohen et al. (Epub May 13, 2015, J Clin Microbiol.  53(7):2258-61), Zhang et al. (US2013/0330777, pub. Dec 12, 2013), Maples et al. withdrawn in view of the amendment of claim 48.
The rejection of claims 57-59 under 35 U.S.C. 103 as being unpatentable over Timmer (Ph.D dissertation, UCSD, January 01, 2008) in view of Cohen et al. (Epub May 13, 2015, J Clin Microbiol.  53(7):2258-61), Zhang et al. (US2013/0330777, pub. Dec 12, 2013), Maples et al. (US2009/0017453) and Genbank Accession No. EU730695 (submitted May 2008) as applied to claim 48 above, further in view of Hoopes et al. (2009, Appl Environ Microbiol. 75(5):1388-94) is withdrawn in view of the amendment of claim 48.
The rejection of claims 64-65 under 35 U.S.C. 103 as being unpatentable over Timmer (Ph.D dissertation, UCSD, January 01, 2008) in view of Cohen et al. (Epub May 13, 2015, J Clin Microbiol.  53(7):2258-61), Zhang et al. (US2013/0330777, pub. Dec 12, 2013), Maples et al. (US2009/0017453) and Genbank Accession No. EU730695 (submitted May 2008) as applied to claims 48 and 63 above, further in view of Schroeder et al. (US2003/0211483) and/or Becker et al. (2000, U.S. 6,130,038) is withdrawn in view of the amendment of claim 48. 
The rejection of claims 48-66 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 17-34 of U.S. Patent No. 10,329,601 is withdrawn in view of claim amendments. A new rejection was necessitated by the amendments. 
The rejection of claims 52, 67-69 and 70-75 under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 35-42 of prior U.S. Patent No. 10,329,601. This is a statutory double patenting rejection is withdrawn in view of claim amendments. A new rejection was necessitated by the amendments.
Claim Objections (new)
Canceled claims 53, 68 and 70 are objected to for minor informalities. Please remove the concluding period for these claims.

Double Patenting (new)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-52, 54-67, 69 and 71-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 23 and 36 of U.S. Patent No. 10,329,601 in view of Cohen et al. (Epub May 13, 2015, J Clin Microbiol.  53(7):2258-61), Zhang et al. (US2013/0330777, pub. Dec 12, 2013), Maples et al. (US2009/0017453) and Roth et al. (2008, Lab Automation, Presentation), Hoopes et al. (2009, Appl Environ Microbiol. 75(5):1388-94), Schroeder et al. (US2003/0211483) and/or Becker et al. (2000, U.S. 6,130,038).

Although the claims are not identical, they are not patentably distinct from each other.

Both the instant claims 48-52, 54-67, 69, 71-76 and the claims 3, 23 and 36 of U.S. Patent 10,329,601 require a composition(s) comprising: 
(i) a forward template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of the Streptococcus pyogenes (S. pyogenes) cell envelope proteinase A (cepA) gene antisense strand, a nicking enzyme binding site and a nicking site upstream of said recognition region and a stabilizing region upstream of said nicking site; 
(ii) a reverse template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of the Streptococcus pyogenes (S. pyogenes) cell envelope proteinase A (cepA) gene sense strand, a nicking enzyme binding site and a nicking site upstream of said recognition region and a stabilizing region upstream of said nicking site; and 
(iii) a probe oligonucleotide comprising a nucleotide sequence having at least 80, 85, or 95% identity to SEQ ID NO: 3 (ACAAGTATGTGAGGAGAGGCCATACTTGT).

Claims 48-52 and 67
It is noted herein that the composition of claims 3 and 36 of U.S. Patent 10,329,601 ANTICIPATE the composition(s) of the instant claims 48-52 and 67 as the patented claims are directed to a more specific version of the claimed composition(s).

The instant claim 48 is anticipated by claim 3 of the ‘601 patent.
The instant claim 49 is anticipated by claim 3 of the ‘601 patent.
The instant claim 50 is anticipated by claim 3 of the ‘601 patent.
The instant claim 51 is anticipated by claim 3 of the ‘601 patent.
The instant claim 52 is anticipated by claim 3 of the ‘601 patent (IDENTICAL IN SCOPE).
The instant claim 67 is anticipated by claim 36 of the ‘601 patent.

Claims 54-66, 69 and 71-76
Further regarding the instant compositions/kit(s) of claims 54-66, 69 and 71-76, while the claims of U.S. Patent 10,329,601 do not recite SEQ ID NO: 3 in combination with the limitations of claims 54-66, 69 and 71-76, as shown below, the prior art references of Cohen et al., Zhang et al., Maples et al., Hoopes et al., and Schroeder et al. (US2003/0211483) and/or Becker et al. (2000, U.S. 6,130,038) each teach that the reagents recited by the instant claims 54-66, 69 and 71-76 were prima facie obvious to modify the claimed composition of claims 3, 23 and/or 36 of U.S. Patent 10,329,601 or to include with the claimed composition of claims 3, 23 and/or 36 of U.S. Patent 10,329,601 at the effective filing date of the instant invention for the purpose of practicing a robust a nicking enzyme-based amplification of target sequence(s) of Streptococcus pyogenes.

Cohen et al. (claims 54-56, 71, 76)
Regarding claims 54-66, Cohen et al. teach an “Alere I strep A” nicking enzyme amplification reaction, wherein the template is targeted against the cell envelope proteinase A (cepA) gene (pg 2258, right col, 2nd para). The nicking enzyme amplification reaction of Cohen et al. are expected to provide one or more of (a) a DNA polymerase; (b) one or more nicking enzymes; and (c) dNTPs or a mixture of dNTPs and ddNTPs.

Zhang et al. (claims 54-56, 60-62, 71, 76)
Regarding claims 54-56 and 60-62, 71 and 76, Zhang et al. teach composition/reagents for a nicking enzyme amplification reaction (NEAR), wherein the template is targeted against the cell envelope proteinase A (cepA) gene (para [0173], para [0091]-[0093], [0193], [0195]).

Maples et al. (claims 54-56, 60-63, 71, 73, 76)
Regarding claims 54-56, 60-63, 71 and 76, Maples et al. teach a composition for amplifying (para [0015], [0031]-[0032]), the composition comprises:
(i) a forward template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of the target gene antisense strand; a nicking enzyme binding site and a nicking site upstream of said recognition region; and a stabilizing region upstream of said nicking site; and 
(ii) a reverse template comprises a nucleotide sequence comprising a recognition region at the 3' end that is complementary to the 3' end of the target gene sense strand; a nicking enzyme binding site and a nicking site upstream of said recognition region, and; a stabilizing region upstream of said nicking site.
Maples et al. teach a composition wherein the portion of the nucleic acid sequence that is complementary to the 3' end of the target antisense strand is 8-30 nucleotides in length (para [0101]).
Maples et al. teach a composition wherein the portion of the nucleic acid sequence that is complementary to the 3' end of the target sense strand is 8-30 nucleotides in length (para [0101]).

Regarding claims 54 and 71, Maples et al. teach a composition comprising one or more of a DNA polymerase, one or more nicking enzymes, dNTPs or a mixture of dNTPs and ddNTPs (para [0109], [0114], table 3, para [0140]).
Regarding claim 55 and 76, Maples et al. teach a composition wherein the DNA polymerase is selected from the group consisting of Geobacillus bogazici DNA polymerase, Bst (large fragment), exo- DNA Polymerase (para [0016]).
Regarding claim 56, Maples et al. teach a composition comprising one or more nicking enzymes are selected from the group consisting of Nt.BspQl, Nb.BbvCi, Nb.BsmI, Nb.BsrDI, Nb.BtsI, Nt.AlwI, Nt.BbvCI, Nt.BstNB1, Nt.CviPll, Nb.Bpu 101, Nt.Bpul0I and N.BspD61 (para [0017], para [0104] and claim 74).
Regarding claim 60, Maples et al. teach a composition wherein the composition is lyophilized (para [0139]-[0140]).
Regarding claim 61, Maples et al. teach a composition wherein the probe is conjugated to a detectable label (para [0033] and para [0122], [0124]).
Regarding claim 62, Maples et al. teach a composition wherein the detectable label is selected from the group consisting of a fluorophore, an enzyme, a quencher, an enzyme inhibitor, a radioactive label, a member of a binding pair, and a combination thereof (para [0033] and para [0122], [0124]).
Regarding claims 63 and 73, Maples et al. teach a composition wherein the forward template and/or the reverse template comprises one or more modified nucleotides, spacers, or blocking groups (para [0023], [0029], para [0106], [0140]).

Roth et al. (claim 69)
Regarding claim 69, Roth et al. teach the conventional use of swab for sample collection for a nicking enzyme based amplification assay (pg 13-14).

Hoopes et al. (claims 57-59, 71-72)
Regarding claims 57-59 and 71-72, Hoopes et al. teach providing lytic enzyme, PlyC to lyse various bacterial strains (pg 1389, left col, sections below Materials and Methods entitled “Spectrophotometric lysis assays” and “Plate viability assays”) and teach the selective lysis of various gram-positive strains (pg 1389, Table 1). 

Schroeder et al. and/or Becker et al. (claims 64-65, 73-75)
Regarding claims 64-65 and 73-75, Schroeder et al. particularly teach 2’-O-methyl modified nucleotide (para [0066], [0189], [0254]) are enzymatically non-extendable nucleobases (para [0008], [0044], [0066]). 
Regarding claims 64-65 and 73-75, Becker et al. teach an advantage of 2'-O-methyl modified oligonucleotides relates to their ability for preferential hybridization to RNA over DNA. This ability makes 2' –O-methyl modified oligonucleotides useful as RNA probes for specific detection of RNA target sequences (col 11, In 28-46). Becker et al. teach including 2'-O-methyl substitutions, result in the oligonucleotide having an increased affinity and increased hybridization rate to RNA targets but little effect on DNA affinity or rate of formation of probe:DNA hybrids. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide bacteriophage lysin PlyC as taught by Hoopes et al. to the composition/kit(s) of claims 3 and 36 of  U.S. Patent 10,329,601 for detecting the presence or absence of S. pyogenes in a biological sample, since Hoopes et al. teach the suitability of PlyC for lysing or releasing target nucleic acids from gram positive streptococcus pyogenes.

The ordinary skilled artisan would have been motivated to provide a modified nucleotide that is a 2’O-methyl modification to the template oligonucleotide(s) of the composition of claims 3 and/or 36 of  U.S. Patent 10,329,601, before the effective filing date of the instant invention since Schoreder et al. and Becker et al. teach this modification provides nucleobase that is enzymatically non-extendable or yields preferential hybridization to RNA over DNA.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 48-52, 54-67, 69 and 71-76 are prima facie obvious.

Double Patenting (new)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 52 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,329,601. This is a statutory double patenting rejection.
The limitations of the instant claim 52 is recited in claim 3 of the ‘601 patent.

Conclusion
No claims are currently allowed. Claims 48-52, 54-67, 69 and 71-76 newly require a probe oligonucleotide comprising a sequence that is at least 80%, 85% or 95% identical to SEQ ID NO: 3, said SEQ ID NO: 3 consisting the nucleotide sequence 5’-ACAAGTATGTGAGGAGAGGCCATACTTGT-‘3, not found in the prior art. 
The 29 bp probe oligonucleotide sequence of SEQ ID NO: 3 comprises a stabilizing sequence (non-target hybridizing sequence: underlined above) upstream of a cepA gene recognition sequence (target-hybridizing sequence e.g. to GenBank Accession No. EU730695).
SEQ ID NO: 3
>>EU730695 6298 bp                                        (6298 nt)
 Waterman-Eggert score: 106;  35.5 bits; E(1) <  3.8e-06
95.7% identity (95.7% similar) in 23 nt overlap (7-29:3204-3226)

         10        20         
SEQ3   ATGTGAGGAGAGGCCATACTTGT
       :: ::::::::::::::::::::
EU7306 ATCTGAGGAGAGGCCATACTTGT
          3210      3220      


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 25, 2021